 

Exhibit 10.2

 

RENEWABLE TECHNOLOGY SOLUTIONS, INC.

 

5% PROMISSORY NOTE

 

$5,000.00 December 13, 2018 (the “Issuance Date”)

 

FOR VALUE RECEIVED, the undersigned, RENEWABLE TECHNOLOGY SOLUTIONS, INC. (the
“Company”), a Tennessee corporation, promises to pay to the order of JOHN
HUEMOELLER (the “Holder”), the principal sum of Five Thousand Dollars ($5,000)
(the “Principal”), on the earlier of: (i) December 31, 2019 (the “Year-End
Date”); or (ii) the closing of the next capital financing by Pledge Petroleum
Corp., a Delaware corporation (the “Closing Date”; the Year-End Date and the
Closing Date are herein referred to collectively as the “Maturity Date”) or
(iii) an Event of Default (as defined below), together with interest (computed
on the basis of a 365-day year) on the outstanding principal amount at the rate
of five percent (5%) per annum (the “Interest Rate”) from the date hereof.

 

1.          Payment. All payments of principal of, and interest on, this Note
are to be made in lawful money of the United States of America.

 

2.       Interest. Interest on this Note shall commence accruing on the Issuance
Date, shall accrue daily at the Interest Rate on the amount of Principal amount
from time to time then outstanding, be computed on the basis of a 365-day year
comprised of twelve (12) months.

 

3.          Prepayment. In the event the Company elects to repay the Holder in
full prior to the Maturity Date, the Company may repay the Principal Amount
outstanding and all accrued and unpaid interest without the consent of the
Holder.

 

4.          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Note shall be governed by, and construed in accordance with, the internal laws
of the State of Delaware without regard to the choice of law principles thereof.
The Company consents to accept service of process by certified mail, return
receipt requested in the event of litigation.

 

5.          Facsimile Signatures. This Note may be executed by facsimile
signature which shall, for all purposes be deemed to be as legally valid and
binding upon the Company as an original signature.

 

6.          Event of Default. An “Event of Default” shall exist if any of the
following conditions or events shall occur and be continuing:

 

(a)          The Company shall fail to pay in full the entire outstanding
principal amount of this Note and all interest accrued hereon when due;

 

(b)          The Company defaults in the performance of or compliance with its
obligations under this Note, and such default has not been cured for thirty (30)
days after written notice of default is given to the Company;

 

(c)          The Company: (i) admits in writing its inability to pay, its debts
as they become due; (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction; (iii) makes an assignment for the benefit of its creditors; (iv)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property; (v) is adjudicated as insolvent or to be liquidated; or (vi)
takes corporate action for the purpose of any of the foregoing; or

 

 

 

 

(d)          A court or governmental authority of competent jurisdiction enters
an order appointing, without consent by the Company, a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, or any such petition shall be filed against such
party and such petition shall not be dismissed within six (6) months.

 

7.          Remedies Following an Event of Default. Upon occurrence of an Event
of Default, this Note and all accrued interest to the date of such default
shall, at the option of the Holder, immediately become due and payable without
presentment, protest or notice of any kind, all of which are waived by the
Company. Amounts not paid when due hereunder shall bear interest from the due
date until such amounts are paid at the rate of eighteen percent (18%) per
annum; provided, however, that in the event such interest rate would violate any
applicable usury law, the default rate shall be the highest lawful interest rate
permitted under such usury law.

 

8.          Vote To Issue, Or Change The Terms Of, Notes. The written consent of
the Holder shall be required for any change or amendment to any of the Note.

 

9.          Payment of Collection, Enforcement and Other Costs. If: (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.

 

10.        Failure or Indulgence Not Waiver. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.

 

IN WITNESS WHEREOF, the Company has executed and delivered this Note on the date
and year first above written.

 

  RENEWABLE TECHNOLOGY SOLUTIONS, INC.



      By: /s/ Christopher Headrick   Name: Christopher Headrick   Title:   
President

 



 2 

